IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00193-CV

                 IN RE BAKER'S CAMPGROUND, INC.,
               KELLI GRAVES, AND KOURTNIE GRAVES


                               Original Proceeding


                         MEMORANDUM OPINION

      The petition for mandamus is denied. TEX. R. APP. P. 52.8(d).



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed May 26, 2010
[OT06]